DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to argument and/or amendment
The response filed on 3/1/21 has been entered. 

Applicant’s arguments filed 3/1/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-15, 19-21 are pending in this office action.
		
	
Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-15 and 19-22 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially prevent degradation or substantially inhibit or express elevated levels" in claim 1 is a relative term which renders the claim indefinite.  The term ""substantially prevent degradation or substantially inhibit or express elevated levels" " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
 Applicant argues  that one skilled in the art readily would appreciate that a p450 inhibitor will "substantially prevent degradation" of an anticancer drug in tumor cells or the like when it prevents degradation of the drug to a degree that the drug is ineffective as an anticancer treatment. Methods of determining whether or not a drug is effective at killing tumor cells is well known in the art and, accordingly, one skilled in the art readily would be aware of whether a drug was substantially degraded and the claims fully comply with the requirements of § 112, Withdrawal of the rejection respectfully is requested.
 In responds Applicant’s argument is found not persuasive because the term “substantially” is a relative term as to what degree is substantial, substantially, there is .
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 15, 19 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for slowing the development of drug comprising administering to a patient suffering from said tumor a p450 monooxidase inhibitor, does not reasonably provide enablement for preventing the development of drug comprising administering to a patient suffering from said tumor p450 monooxidase inhibitor …..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2nd 1400 at 1404 (CAFC 1988).  The factors to be considered in determining whether undue 
The Board also stated that although the level of skill in molecular biology is high, the results of experiments in genetic engineering are unpredictable.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
Specifically the specification provides insufficient evidence that the claimed method would function to prevent the development of drug comprising administering to a patient suffering from said tumor a p450 monooxidase inhibitor.
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation. 
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, -The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art." "The amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling" (MPEP 
The specification provides insufficient data to enable claims drawn to the method as broadly claimed. Note that the invention encompasses a method for the development of drug comprising administering to a patient suffering from said tumor ap450 monooxidase inhibitor. Also note that the instant specification discloses that the method is for all tumor or tumor cell, neoplastic cell that is malignant and also metastasized cancer/tumor cells. These are widely divergent diseases in terms of their pathologic mechanisms. For example, the goal of treating one type of cancer or metastatic cancer cell differs based on the cancer type. Therefore, it seems likely that a cellular adjuvant that is an effective treatment for one type of cancer, would be unlikely to be effective at preventing all cancers. 
Thus it is clear that the treatment of these widely divergent tumors/cancer is highly complex, and requires consideration of numerous factors and one skill in the art would not prevent cancer. In contrast the instant specification has only provided a limited treatment of ICI’s, but failed to show how prevention is done. Thus, given the unpredictability of the art and the lack of working examples in the instant specification, one of ordinary skill in the art is not enabled to make and use the claimed invention because in order to prevent a disease: one would need to precisely identify those subjects likely to acquire such a disease, administer Applicant's claimed invention, and demonstrate that the patient did not develop the disease as a result of the administration of the claimed invention. 
Applicant argues that the Examiner’s statement that the level of skill in molecular biology is high is true but the instant claims are, with respect, not in the field of molecular biology. Rather, the claimed methods pertain to methods that use compounds of known activity to inhibit known enzymes in tumor cells and thereby produce effects that are readily verifiable.  
In response Applicant’s argument is found not persuasive because the specification provides insufficient evidence that the claimed method would function to prevent the development of drug comprising administering to a patient suffering from said tumor a p450 monooxidase inhibitor. In order to prevent a disease: one would need to precisely identify those subjects likely to acquire such a disease, administer Applicant's claimed invention, and demonstrate that the patient did not develop the disease as a result of the administration of the claimed invention. 
The phrase "preventing degradation", given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, nor tissue, or individual would present any symptom of a disorder after treatment with cytochrome p450 monoxoxidase inhibitor.  There is no evidence, either in the specification or in the prior art, that any method to date can accomplish this goal of prevention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 11, 14, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eissenstat et al. (US 8,048,871)  in view of Bruno et al. (Bioorg Med Chem. 2007 August 1; 15(15): 5047–5060.). 
With regards to instant claim 1, Eissenstat teaches compounds with formula X-A-B-X’ administered to patients  (see col. 6, lines 37+), specifically the cytochrome p450 
    PNG
    media_image1.png
    111
    422
    media_image1.png
    Greyscale
(see col. 15-16) in the treatment of cancer (see claim 20) that can be combined with other actives such as taxol (as required by instant claims 1, 8, 11, 14 and 19).The reference also teaches that the drug is administered substantially to prevent degradation of the other drug (see col. 14, lines 53-56, as required by instant claim 1).  With regards to instant claim 2, “wherein the said effective amount of said cytochrome p450 monooxidase inhibitor is effective to inhibit cytochrome p450 monooxidase activity in said tumor” while Eissenstat does not explicitly teach “wherein the said effective amount of said cytochrome p450 monooxidase inhibitor is effective to inhibit cytochrome p450 monooxidase activity in said tumor, the claimed limitation appears to be a result or property of the administration of the effective amount of the p450 monooxidase inhibitor.  As such, the claimed limitations appears to be met by the prior art.  Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed method.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the function of the product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). 

    PNG
    media_image2.png
    118
    549
    media_image2.png
    Greyscale
, thus it is a functionally irreversible inhibitor as required by instant claim 1.
 However, Eissenstat et al. fails to teach that the tumor expresses elevated levels of at least one cytochrome p450 monooxidase.
	Bruno teaches elevated cytochrome p450 in lung (see pg 7 para 3).
Therefore one of ordinary skill in the art would have been motivated to expand the teachings of Eissenstat et al to include tumors which expresses elevated levels of at least one cytochrome p450 monooxidase because Bruno teaches so and Accordingly, the person of ordinary skill in the art, having the skills of one of ordinary skills in the art would be motivated to combine Eissenstat and Bruno, would have been motivated to combine the teachings of the two, both to inhibit the growth of tumor in a patient by administering the compound supra.  

Claims 1-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eissenstat et al. (US 8,048,871) in view of Bruno et al., and further in view of Potter et al. (US 2012/0329841) as evidenced by Stresser et al.(Drug metabolism and Disposition 32:105-112(2004)) Zhu et al. (Tumor Biol. (2012) 33:1349–1362) 
With regards to instant claim 1, Eissenstat teaches compounds with formula X-A-B-X’ administered to patients  (see col. 6, lines 37+), specifically the cytochrome p450 
    PNG
    media_image1.png
    111
    422
    media_image1.png
    Greyscale
(see col. 15-16) in the treatment of cancer (see claim 20) that can be combined with other actives such as taxol (as required by instant claims 1, 8, 11, 14 and 19).The reference also teaches that the drug is administered substantially to prevent degradation of the other drug (see col. 14, lines 53-56, as required by instant claim 1).  With regards to instant claim 2, “wherein the said effective amount of said cytochrome p450 monooxidase inhibitor is effective to inhibit cytochrome p450 monooxidase activity in said tumor” while Eissenstat does not explicitly teach “wherein the said effective amount of said cytochrome p450 monooxidase inhibitor is effective to inhibit cytochrome p450 monooxidase activity in said tumor, the claimed limitation appears to be a result or property of the administration of the effective amount of the p450 monooxidase inhibitor.  As such, the claimed limitations appears to be met by the prior art.  Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed method.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the function of the product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). 

    PNG
    media_image2.png
    118
    549
    media_image2.png
    Greyscale
, thus it is a functionally irreversible inhibitor as required by instant claim 1.
 However, Eissenstat et al. fails to teach that the tumor expresses elevated levels of at least one cytochrome p450 monooxidase and that the cancer cell is cancer stem cell, stromal or epithelial cells.
Bruno teaches elevated cytochrome p450 in lung (see pg 7 para 3, as required by instant claim 18). 
Therefore one of ordinary skill in the art would have been motivated to expand the teachings of Eissenstat et al to include tumors which expresses elevated levels of at least one cytochrome p450 monooxidase because Bruno teaches so and Accordingly, the person of ordinary skill in the art, having the skills of one of ordinary skills in the art would be motivated to combine Eissenstat and Bruno, would have been motivated to combine the teachings of the two, both to inhibit the growth of tumor in a patient by administering the compound supra.  
Potter teaches treating cancer (hence treatment is inclusive of inhibiting, see abstract, 0016) in a subject, administering an inhibitor of cytochrome p450 (see 0016) in an effective amount in combination with an anticancer agent as required by instant claim 1, wherein the anticancer agent is docetaxel (as required by instant claims 8 and 19, see 0070), thus it will substantially prevent degradation of the anticancer drug in the tumor (as required by the claims) With regards to instant claim 2, “wherein the said 
	Potter also teaches that the cell is stromal cell (as required by instant claims 3 and 5, see 0052), wherein the tumor becomes resistance to anticancer agents (see 0113, as required by instant claim 7, 10).  It should be noted that because the method is to inhibiting cytochrome p450, the claimed limitations appears to be met by the prior art (as required by instant claim 9). The p450 cytochrome monooxidase inhibitor is azamuli (i.e., Kadcyla; see as evidenced by Stresser et al, as required by instant claims10-11) administering the anticancer drug prior/before the administration of the cytochrome p450 (see 0069, as required by instant claim 14-15), thus will improve the clinical trial.  

 	Porter also teaches that the composition comprises ritonavir with an anticancer drug (see claim 24, as required by instant claim 21).
Although neither Porter nor Eissenstat teach stem cells, endothelial cells, it would have been obvious to one of ordinary skill in the art to have used those cancer cells in the treatment because Porter teaches breast cancer, it is known in the art that in breast cancer stromal cells components such as endothelial cells (see as evidenced by Mao et al.).
Zhu teaches mTor inhibitors combined with trastuzumab in the treatment of breast cancer stem cells (see entire article.
  	Thus one of ordinary skill in the art would have been motivated to treat stromal, endothelial and stem cell with a reasonable expectation of success because breast cancer and resistant breast cancer as taught by Potter do possess stromal cell and therefore it would have been reasonable to treat these cells as there is an overlap that endothelial cells plays a role in cancers. 
	Therefore it would have been obvious to one of ordinary skill in the art to have combined the cited prior arts, administer a cytochrome p450 and an anticancer drug in 
It would have been obvious to treat cancer with elevated levels of cytochrome p450 with a reasonable expectation of success because additionally one of ordinary skill in the art would have used the anticancer drug docetaxel with ritonavir with a reasonable expectation of success because Porter makes it obvious to do so.
 Applicant argues that The instant claims recite that the tumor cells of the patient, or cells required for growth of the tumor of the patient, express elevated levels of cytochrome p450 (CYP) compared to non- malignant cells in the same patient and has recognized that, unexpectedly, elevated levels of CYPs expressed within cancer cells play an important role in enzyme-catalyzed inactivation.
In response, Applicant’ argument is found not persuasive because simple stating that has recognized that, unexpectedly, elevated levels of CYPs expressed within cancer cells play an important role in enzyme-catalyzed inactivation is insufficient.  Applicant should note that Bruno teaches elevated cytochrome p450 in lung (see pg 7 para 3). And specifically states that the strategies in drug development that either inhibit or exploit CYP enzymes in cancer treatment and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."    Therefore that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful.


No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1628 
04/9/21